Joseph




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                   Tuesday, February 3, 2015

                                      No. 04-15-00017-CR

                                     The STATE of Texas,
                                          Appellant

                                               v.

                                       Joseph LOSOYA,
                                           Appellee

                        From the County Court, Atascosa County, Texas
                                    Trial Court No. 29941
                                Lynn Ellison, Judge Presiding


                                        ORDER

        The court reporter’s notification of late record is NOTED. Time is extended to March 2,
2015.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court